Decision.—Judgment affirmed. Unanimous.
Note.—It was held by the supreme court, Beardsley, J., delivering the opinion, that it was no answer to the cause of action to say, as the plea demurred to did, that the. Stevensons made and executed the said charter party by the defendant as their agent. The defendant being named in the covenant as the party of the second part, and having duly executed it, by affixing his own seal, he was personally bound, whatever his authority or his intention might have been.
As to the exceptions taken at the trial, they could not be sustained, because, in law, the charter party given in evidence was the defendant’s deed, and not that of the Stevensons. The Stevensons were not bound by it, but the defendant was.
JVoi reported, in this court.